Per Curiam.

The defendant has had a full opportunity to make his defence, and the inquest was deliberately suffered to be taken. After this he must be precluded. It would be too loose again to open the cause for a defence, on the ground of a mistake, either in the defendant or in his counsel. Here was no circumvention or deception on the part of the plaintiff, and the defendant can have no legal claim beyond a fair opportunity to make his defence. Public
policy and expediency, as *well as the danger of *283such a precedent, require that thereafter there shall be an end to litigation.
The motion must be denied.
Motion denied.(a)

(a) See Graham’s Practice, 294, and eases.